Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-11-2007

Byrne v. Shawnee Holdings Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1703




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Byrne v. Shawnee Holdings Inc" (2007). 2007 Decisions. Paper 94.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/94


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 07-1703
                                       ___________

                           NANCY BYRNE; JAMES BYRNE,
                                               Appellants

                                             v.

                              SHAWNEE HOLDING, INC.

                        ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civ. No. 04-cv-02562)
                      District Judge: Honorable A. Richard Caputo
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   December 3, 2007

              Before:       SLOVITER, BARRY and WEIS, Circuit Judges


                           (Opinion filed: December 11, 2007)


                                         OPINION


PER CURIAM

       Nancy and James Byrne filed a personal injury action against Shawnee Holding,

Inc., in the United States District Court for the Middle District of Pennsylvania, invoking

the District Court’s diversity jurisdiction. After two days of testimony, the jury returned a
verdict in favor of the defendant. The Byrnes now appeal the verdict, arguing that it is

against the weight of the evidence. We will affirm.

         On December 2, 2002, Nancy Byrne (“Byrne”) visited the Shawnee Inn for the

purpose of planning a business engagement there. Byrne alleges that during the visit, she

tripped over a loose piece of carpet as she started to descend the staircase leading from

the second-floor lobby to the lower level of the establishment. Byrne claims that she

suffered neck, arm, shoulder, and hand injuries as a result of the fall.1 She further claims

that Shawnee Inn breached its duty of care by not securing the carpet at the top of the

staircase to the hardwood floor of the lobby. The parties stipulated at trial that Byrne was

a business invitee under Pennsylvania law, which governs the claims. The jury was

provided with a special verdict form containing a single interrogatory: “Is the Defendant,

Shawnee Holding, Inc., liable to Nancy Byrne?” The jury answered no.

         Appellants, who are now proceeding pro se but were represented by counsel

during trial, argue on appeal that the verdict should be set aside because it is against the

weight of the evidence. Appellants did not preserve this claim for appellate review,

however, because they did not present the claim to the District Court in a motion for a

new trial. See Pennington v. Western Atlas, Inc., 202 F.3d 902, 911 (6th Cir. 2000);

Etienne v. Inter-County Sec. Corp., 173 F.3d 1372, 1375 (11th Cir. 1999); see also Ross

v. Hotel Employees and Restaurant Employees Int’l Union, 266 F.3d 236, 242 (3d Cir.

2001) (acknowledging that claims not raised at trial level are generally waived for



   1
       Her husband, James Byrne, brought a claim based on loss of consortium.
purposes of appeal). Even assuming that Appellants did not waive consideration of the

issue, we find no basis in the record for granting the extraordinary relief requested, as the

defendant presented ample evidence at trial countering Byrne’s testimony attributing the

accident to a dangerous condition on the premises. See Williamson v. Consolidated Rail

Corp., 926 F.2d 1344, 1353 (3d Cir. 1991) (stating that “new trials because the verdict is

against the weight of the evidence are proper only when the record shows that the jury’s

verdict resulted in a miscarriage of justice or where the verdict, on the record, cries out to

be overturned or shocks our conscience”).

       For the foregoing reasons, we will affirm.